Title: From Alexander Hamilton to Nathan Rice, 13 June 1800
From: Hamilton, Alexander
To: Rice, Nathan

Oxford MassachusettsJune 13. 1800
Sir 
You will be pleased to cause to be furnished to Capt Amos Stoddard out of the articles now in the possession of your Brigade arms and accoutrements for twenty men—also two horsemens tents and sixteen privates tents.
You will likewise cause to be furnished to Major Buel the like articles for as many men as he may now have & shall engage out of your Brigade not exceeding four Companies.
With great consideration & regard   I am Sir
Col Rice

